Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-20 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1, 3 and 6-20, directed to a method of identifying a cysteine containing protein as a binding target for a small molecule fragment; and the election of Species without traverse as follows: 
Species (A): wherein the species of cysteine-containing protein is a protein as disclosed in Table 3 (claim 10); 
Species (B): wherein species of small molecule fragment of Formula (I) is electrophile 7 (instant claim 12), having the structure below:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
Species (C): wherein the small molecule F is as described in Figure 3 (claim 16); 
Species (D): wherein the species of cysteine-reactive probe of Formula (II) is IA-alkyne probe 1 of Figure 3 (claim 17) having the structure below: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and
Species (E): wherein the species of what the affinity handle comprises is as described in claim 19 (claim 19), in the reply filed on April 5, 2021 is acknowledged.  

(a) Groups I, II and III are not patentably distinct because Group 2 (claim 2) further elaborates claim 1; and Group III (claims 4 and 5) fall under Group I and, therefore, are not patentably distinct processes (Applicant Remarks, pg. 4, third full paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Groups I, II and III, the Examiner respectfully notes that the claims are directed to groups of inventions that are patentably distinct. Group I recites the steps of: (i) obtaining; (ii) analyzing; and (iii) identifying. Group II comprises the steps of: (i) obtaining; (ii) analyzing; (iii) identifying; and (iv) determining. Group III comprises the steps of: (i) obtaining; (ii) analyzing; (iii) identifying; and (iv) contacting. Thus, Groups I-III are patentably distinct processes.

Claims 2, 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2021.

Claims 9, 11, 14, 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 3, 6-8, 10, 12, 13 and 16-19 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 22, 2020 and November 4, 2020 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed June 2, 2020 claims the benefit of US Patent Application No. 15/331,745 (now US Patent No. 10670605), which claims the benefit of US Provisional Patent Application 

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “cysteine-reactive probe-protein complexes” to refer to a molecule having any structure that forms a complex with any protein in any cellular solution (e.g., cell lysate solution, whole cells, serum sample, plasma sample, extracted cellular sample, etc.).
	The Examiner has interpreted the term “proteomic analysis means” to refer to any analytical process such as, for example, visual inspection, mass spectrometry, HPLC, IR, analysis by computer algorithm, next-generation sequencing, to obtaining physical properties (e.g., melting point, molecular weight, solubility, etc.), ELISA, immunohistochemistry, chromatography, etc.
	The Examiner has interpreted the term “second cell solution” to refer to any cell solution such as, for example, a second portion of the first cell solution such as a second portion; the first cell solution analyzed at a different time point (e.g., a portion that has been stored, frozen, obtained at a later date, etc.); a cell solution obtained from a different source, a cell solution extracted into a different solvent or purified by a different method, etc.

Specification Objections
(1)	The disclosure is objected to because of the following informalities: the Specification, filed 
June 2, 2020, does not include the status of US Patent Application No. 15/331,745 (now US Patent No. 10670605).
Appropriate correction is required.


(2)	This disclosure is objected to because the as-filed Specification, filed June 2, 2019 contains an embedded hyperlink and/or other form of Browser-executable code (e.g., paragraph [00326]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; it is noted that http:// recitations.  See MPEP § 608.01.

Drawing Objection
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figures 1B includes the characters “R1” and “R2”; and Figure 1D includes the character “R”; however, the characters are not included in the description in the instant published Specification with regard to Figure 1 (See; paragraphs [0451]; and [0454]). Moreover, Figure 3 provides chemical structures numbered “1” through “63”, although these numbers are not included or defined in the instant published Specification with regard to Figure 3 (See; paragraph [0451]). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 3, 6-8, 10, 12, 13 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10782295. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/890,966 and the claims of US Patent No. 10782295 encompass a method comprising, obtaining a set of cysteine-reactive probe-protein complexes, analyzing the set of cysteine-reactive probe-protein complexes, and identifying a cysteine containing protein.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3, 6-8, 10, 12, 13 and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 6 and 8 are indefinite for the recitation of the term “cysteine-reactive probe-protein complexes” such as recited in claim 1, lines 1 and 3 because it is completely unclear as to the structure of the “cysteine-reactive probe-protein complex”; and whether the complex comprises the small molecule fragment, the probe, or both the small molecule fragment and the probe; whether the sample and/or the cell solution comprise proteins; although the claim recites that the probe is “capable of forming a covalent bond with cysteine”, it is unclear whether the proteins and/or the probe-protein complexes comprise cysteine, or if they are covalently bound; whether the complexes are bound to cysteine specifically, and/or to any amino acid; and/or where the covalent bond is located and, thus, the metes and bounds of the claim cannot be determined.
Claim 1, 12 and 16 are indefinite for the recitation of the term “small molecule fragment” such as recited in claim 1, line 4 because it is unclear as to the structure of the fragments encompassed by the term “small molecule fragment”; as well as, being unclear as to the purpose and/or location of the “small molecule fragment” with respect to the cysteine-reactive probe-protein complexes and, thus, the metes and bounds of the claim cannot be determined. Moreover, the term “small” is a relative term that is not defined in the claim, and the instant as-filed specification does not provide a standard for ascertaining the physical size and/or the molecular weight of the molecular fragment; whether there is a size limitation for a “small molecule fragment”; or whether the moiety can be a macromolecule such as an antibody, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claims 1, 12 and 17 are indefinite for the recitation of the term “reactive moiety” such as recited in claim 1, line 5 because claim 1 recites the phrase, “obtaining a set of cysteine-reactive probe-protein complexes” in line 3, such that the cysteine-reactive probe and the small molecule fragment that are somehow related to the cysteine-reactive probe-protein complexes no longer comprises a “reactive 
	Claim 1 is indefinite for the recitation of the term “proteomic analysis means” in claim 1, lines 7-8 because it is wholly unclear as to what analytical means are encompassed by the term “proteomic analysis means” because no complete list of “proteomic analysis means” is provided in the instant as-filed Specification, such that it is unclear whether the term refers to visual inspection, mass spectrometry, chromatography, HPLC, IR, analysis by computer algorithm, next-generation sequencing, obtaining physical properties (e.g., melting point, molecular weight, solubility, etc.), ELISA, etc. and, thus, the metes and bounds of the claim cannot be determined.
	Claim 8 is indefinite for the recitation of the term “the first group and the second group of cysteine-reactive probe-protein complexes” in lines 1-2. There is insufficient antecedent basis for the term the first group and the second group of cysteine-reactive probe-protein complexes” in the claim because claim 4, line 2-3 recites the term “a first group of cysteine-reactive probe-protein complexes”; and claim 6, line 1 recites “a second group of cysteine-reactive probe-protein complexes”. The Examiner suggests that Applicant amend the claim to recite, for example, “the first group of cysteine-reactive probe-protein complexes and the second group of cysteine-reactive probe-protein complexes”.
Claims 10 and 16 are indefinite for the recitation of the term “illustrated in Fig. 3” such as recited in claim 10, line 1. As noted in MPEP 2173.05, where possible, claims are to be complete in themselves, such that incorporation by reference to a specific figure of table in a claim is permissible only in exceptional circumstances. In this case, the relevant material from Fig. 3 is amenable to direct inclusion in the body of the claim in a manner analogous to the recitation of a chemical formula. Appropriate correction is therefore required.
Claim 12 is indefinite for the recitation of the term “small molecule fragment moiety” in line 7 because it is unclear as to the structures encompassed by the term “small molecule fragment moiety”; and how the “small molecule fragment moiety” is different from the small molecule fragment recited in line 1; and whether they can be the same molecule; whether there is a size limitation; whether the moiety can 
Claim 16 is indefinite for the recitation of the term “affinity handle moiety” in line 7 because it is unclear as to the identity and/or structures encompassed by the term “affinity handle moiety”; and whether the “affinity handle moiety” can have any structure such as inorganic, a catalyst, an enzyme, a metal, an electrode, biological molecule, a solution or solvent, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 16 is indefinite for the recitation of the term “small molecule fragment moiety in Fig. 3” in line 1 because there is no indication in the instant as-filed Specification that all of the “small molecule fragment in Fig. 3” will label cysteines in all cysteine-containing proteins such that, depending upon the specific protein present in the cell solution, not all (or, perhaps, not any) of the small molecule fragments of Table 3 will form (or be part of) cysteine-reactive probe-protein complexes as recited in instant claim 1 and, thus, no sets of cysteine-reactive probe-protein complexes will be obtained. This is supported in the instant published Specification, which indicates that in some embodiments, the small molecule fragment does not bind to the protein (See; paragraph [0110], lines 3-4). Moreover, it is not clear if the term “small molecule fragment moiety” of claim 16 is different from the “small molecule fragment” of claim 12, and whether “F” is a functional group, a molecule, a compound, etc. in addition to the structure of Formula (II) and, thus, the metes and bounds of the claim cannot be determined.
Claim 19 is indefinite for the recitation of the terms “affinity handle” and “binding moiety” because it is unclear as to the structures encompassed by the terms “affinity handle” and “binding moiety”, wherein it is unclear as to what structures will facilitate any of a vast variety of covalent interactions with an unidentified cysteine-reactive probe to a cysteine residue. Moreover, it is unclear whether the “affinity handle” and “binding moiety” are the same and/or if they are both still present in cysteine-reactive probe-protein complexes obtained in instant claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claim 19 is indefinite for the recitation of the terms “facilitate” and “covalent interaction” in line 2 because the term “facilitate” is a relative term that is not defined in the claim, and in the instant as-filed specification does not provide a standard for ascertaining the amount or method of “facilitation” including 
Claims 3, 7, 13 and 18 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-8, 10, 12, 13 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon, which is the natural presence of complexes formed by small molecule fragments and/or probe molecules bound to a cysteine 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claim(s) 1, 3, 6-8, 10, 12, 13 and 16-19 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a method of identifying a cysteine-containing protein as a binding target for a small molecule fragment, comprising the steps of: (i) obtaining a set of cysteine-reactive probe protein complexes from a sample comprising a cell solution treated with a small molecule and a cysteine-reactive probe; and (ii) analyzing the set of cysteine-reactive probe-protein complexes by a proteomic analysis; and (iii) based on step (ii), identifying a cysteine containing protein as a binding target for the small molecule fragment.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 3, 6-8, 10, 12, 13 and 16-19 are drawn to natural phenomenon in the form of small molecule fragments and/or probes (e.g., toxins, drugs, proteins, nucleic acids, peptides, enzymes, etc.) that for complexes with a protein including in the body of a subject and/or in the environment; and an abstract idea in the form of mathematical concepts and/or mental process can be performed in the human mind (including observation, judgement and opinion) and/or using a general computer to carry out generic computer functions such as encompassed by the steps of obtaining, analyzing by proteomic means, and identifying. The claims broadly recite a method comprising analyzing a set of cysteine-reactive probe-protein complexes from a sample having any structure; analyzing the cysteine-reactive probe-protein complexes by any proteomic analysis means; and identifying a cysteine containing protein as a binding target for a small molecule fragment. The claims recite a natural phenomenon and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be 
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon in the form of the measurement of naturally occurring proteins in a sample from a subject with a risk of cardiovascular event, and to an abstract idea including observation, evaluation, judgement and opinion; and mathematical relationships and calculations including the use of a generic computer to carry out generic computer functions; and/or managing personal behavior. There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process of obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a cell solution; analyzing the set; and identifying a cysteine containing protein. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 1 recites, “obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a first cell solution treated with a small molecule”; “analyzing the set of cysteine-reactive probe-protein complexes by a proteomic analysis means”; and “based on step (b) identifying a cysteine-containing protein as a binding target for the small molecule fragment”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 3, 6-8, 10, 12, 13 and 16-19 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 6 provides, “further comprising contacting the second cell solution with a second cysteine-reactive probe to generate a second group of cysteine-reactive probe-protein complexes”; and claim 10 recites “wherein the cysteine containing protein is a protein in Table 3”; and claim 19 recites “wherein the affinity handle moiety comprises an affinity handle and a binding moiety that facilitates covalent interaction of the cysteine-reactive probe to a cysteine residue of a cysteine-containing protein”, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than small molecule fragments bounds to proteins including cysteine residues of a cysteine containing protein, wherein such small molecule fragments bound to in a proteins are well known, purely conventional or routine in the art. For example, it was known that the sulfur-containing amino acids cysteine and methionine are most responsive to oxidation, and that enzyme Bischoff et al. (Journal of Proteomics, 2012, 75, 2275-2296; pg. 2280, col 1, first partial paragraph; pg. 2279, col 2; pg. 2282, Figure 16; pg. 2283, col 1, first full paragraph, lines 1-2; pg. 2283, col 2, first full paragraph); that chemical probes have great potential for identifying functional residues in proteins in crude proteomes, wherein labeling sites of chemical probe based on sulfonyl fluorides (SFs) on plant and animal proteomes are studied; that chemical proteomics has been expanded by including reactivity probes, which carry a reactive group, wherein reactivity probes globally identify hyperactive amino acids in proteomes, such that iodoacetamide probes, for example, preferentially react with hyperactive cysteine residues when used at low concentrations; and that to expand this application beyond cysteine residues, new chemical probes are need to target other amino acids and facilitate the functional characterization of diverse proteins as evidenced by Gu et al. (Chemistry & Biology, 2013, 20, 541-548; Abstract; and pg. 541, col 2, first full paragraph); that nature accomplishes covalent modification of proteins through a range of post-translational modifications that in turn mediate protein activity, wherein common post-translational modifications include the phosphorylation, oxidation and polyprenylation of cysteine as evidenced by Chalker et al. (Chem. Asian J., 2009, 4, 630-640; pg. 631, col 1, first partial paragraph, lines 1-5 and pg. 633, Figure 1); that covalent addition of nitric oxide (NO) to cysteine-sulfur in proteins, or S-nitrosylation, plays a pervasive role in the physiological and pathophysiological modulation of mammalian protein functions as evidenced by Derakhshan et al. (Nature Protocols, 2007, 2(7), 1685-1691; Abstract, lines 1-2); that cysteine residues in proteins and enzymes play an important role in cellular signaling, protein-protein interaction, substrate and metal binding, and catalysis where the unique combination of non-redox function and participation in redox signaling and control has placed many cysteine proteins at the center of drug design and pesticide development as evidenced by Jacob et al. (Chem. Res. Toxicol., 2012, 25, 588-604; Abstract and pg. 589, Figure 1); and that electrophilic modification of proteins using biological ,-unsaturated aldehydes including; malondi-aldehyde, 4-oxononenal, 4-hydroxynonenal (HNE) and HNE analogs; that reaction of HNE with proteins occurs primarily by Michael addition to histidine, cysteine and lysine residues; and determining the sites of Hsp90 and Hsp70 modification is known in the art as evidenced by Jacobs et al. (Accounts of Chemical Research, 2010, 43(5), 673-683; Abstract; pg. 674, col 2, first partial paragraph; pg. 675, Figure 3; pg. 676, col 1, last partial paragraph; and pg. 676, col 2, last partial paragraph, lines 1-2). Thus, the formation, procurement, analysis, and identification of probe-protein complexes was well known, purely conventional or routine in the art. Step IIA [YES].
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to size of the set; the composition of the set; the cysteine-reactive probe-protein complexes; the particular sample; the subject (e.g., plants, humans, mammals, environment, etc.); the cell solution; the type of cell (e.g., eukaryotic, prokaryotic, WBC, leukocytes, plasma, microorganisms, etc.); the solution (e.g., biological fluid, buffer, purification solvent, etc.); the proteins forming the complex; the binding target; the small molecule fragment; the size range of a small molecule fragment; the site of the particular residues that are bound; the method of obtaining; the method of analysis; the proteomic analysis means; how the identification is based on step (b); and/or the method of identifying a cysteine containing protein.
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 3, 6-8, 10, 12, 13 and 16-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 3 encompasses the modified cysteine containing protein of claim 1, wherein the sample further comprises a second cell solution, but they do not add anything that makes the natural phenomenon in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1, 3, 6-8, 10, 12, 13 and 16-19 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1, 3, 6-8, 10, 12, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weerapana et al. (Nature, 2010, 468, 790-797; and Supplementary Information, 2010, 468, 1-263).
Regarding claims 1, 3, 6-8, 10, 12, 13 and 16-19, Weerapana et al. teach isotopic tandem orthogonal proteolysis-activity-based protein profiling (isoTOP-ABPP), wherein isoTOP-ABPP has four features to enable the quantitative analysis of native cysteine reactivity as shown in Figure 1a: (1) an electrophilic iodoacetamide (IA) probe to label cysteine residues in proteins (interpreting the IA probe as a cysteine-reactive probe, a fragment of Figure 3, and a small molecule fragment, IA, and obtaining a (2) an alkyne handle for ‘click chemistry’ conjugation of the probe-labeled proteins (interpreted as an affinity handle, and alkyne) to (3) an azide-functionalized TEV-protease recognition peptide (interpreted as a small molecule fragment) containing a biotin group for streptavidin enrichment of probe-labeled proteins (interpreted as a small molecule fragment); and (4) an isotopically labeled valine for quantitative mass spectrometry (MS) measurements of IA-labelled peptides across multiple proteomes (Supplementary Figure 1), such that after tandem on-bead proteolytic digestion with trypsin and TEV protease, probe-labeled peptides attached to isotopic tags (interpreting peptides and/or isotopic tags as a small molecule fragments) are released and analyzed by liquid-chromatography high-resolution mass spectrometry (interpreted as analyzing by proteomic analysis) to identify IA-modified cysteines (interpreted as identifying a cysteine containing protein target) (corresponding to a cysteine-reactive probe of Formula (II); a small molecule fragment of formula (I); comprising an alkyne; obtaining a set of cysteine-reactive probe-protein complexes; analyzing by proteomic analysis of LC-MS; identifying a cysteine-containing target; a fragment of Figure 3; and affinity handle, claims 1, 8, 12, 13 and 16-19) (pg. 790, col 2, first full paragraph). Figure 1a is shown below:

    PNG
    media_image3.png
    345
    578
    media_image3.png
    Greyscale

Figure 1a
Weerapana et al. teach that the four parallel isoTOP-ABPP experiments were performed with a soluble proteome of the human breast cancer cell line MCF7 (interpreted as a first cell solution, and a second cell solution) using pair-wise IA-probe concentrations (light/heavy), wherein more than 800 probe-labeled cysteines were identified on 522 proteins (interpreted as encompassing a first cell solution; a second cell solution that are the same; first and second group comprise probe-protein Protein Resource (UniProt) database retrieved functional annotations for the 1,082 cysteine residues labeled by the IA probe as shown in Supplementary Tables 4 and 5 including the Ubiquitin-conjugating enzyme E2 S (UBE2S) (interpreting UBE2S as a protein as listed in Table 3, claim 10) (pg. 791, col 2; last partial paragraph, lines 1-11; and Supplementary Information, Table 4, protein 1078).
	Weerapana et al. do not specifically exemplify additional small molecule fragments as illustrated in Figure 3.
Weerapana et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 


(2)	Claims 1, 3, 6-8, 10, 12, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Nature Methods, 2013, 11(1), 79-87) as evidenced by Chemical Book (ChemicalBook, 2017, 1-3).
Regarding claims 1, 3, 6-8, 10, 12, 13 and 16-19, Wang et al. teach that the functional diversity of mammalian proteomes is enriched by the post-translational modification of proteins, many of which are enzyme catalyzed, but others reflect the direct (non-enzymatic) oxidative or electrophilic modification of nucleophilic residues, such as cysteine, by reactive small molecules that are often the products of oxidative stress (pg. 79, col 1; first partial paragraph, lines 1-6). Wang et al. teach that isoTOP-ABPP was envisioned to be advanced to discover and quantify reactions between cysteines and electrophilic small molecules in proteomes, wherein this competitive version of isoTOP-ABPP (Fig. 1a and 1b), a proteome is treated with an electrophile (experimental sample) or dimethylsulfoxide (DMSO; control sample), both proteomic samples are labeled with an alkynylated iodoacetamide (IA) probe (interpreted as an IA probe, small molecule fragment of Fig. 3, and alkyne) (Fig. 1b) and conjugated by copper-catalyzed azide-alkyne cycloaddition (CuAAC, or ‘click’) chemistry to light and heavy azide-biotin tags, respectively, each containing a tobacco etch virus (TEV) cleavage sequence (pg. 80, col 1; first full paragraph, lines 1-13; and Figures 1a and 1b). Wang et al. teach that lipid-derived electrophiles (LDE) (interpreted as small molecules) is critical for elucidating their cellular functions and mechanisms of action, such that a competitive activity-based protein profiling (ABPP) method for quantifying the reactivity of electrophilic compounds against >1000 cysteines in parallel in the human proteome is described (interpreted as a first and second cell solution), wherein select sets of proteins were identified (interpreted as identifying binding targets) that are preferentially modified by 4-hydroxy-2-nonenal (HNE) and 15-Deoxy-Δ12,14-prostaglandin J2 (15d-PGJ2), and show that the kinase ZAK is labeled by HNE on a conserved, active site-proximal cysteine residue, which inhibits the enzyme and suppresses the activation of JNK pathways by oxidative stress in cancer cells (interpreted as obtaining a set of cysteine-reactive probe-protein complexes; IA probes; probes of Formula (II); small molecules having the structure of Formula (I); a first and second cell solution; identifying binding targets; a small molecule fragment of Fig. 3; and alkyne moiety, claims 1, 3, 6-8, 12, 13 and 16-19) (pg. 280, col 2, first full paragraph). As shown in Figure 1, competitive isoTOP-ABPP for quantitative mapping of cysteine-lipid derived electrophile (LDE) reaction in proteomes involves the treatment of proteomes with DMSO or LDE, proteome labeling with an IA-alkyne (IA) probe, CuAAC-based incorporation of isotopically labeled, TEV protease-cleavable biotin tags, enrichment with streptavidin and sequential on-bead protease digestion to afford probe-labeled peptides of LC-MS/MS analysis (interpreted as proteomic analysis means); and that structures of the IA probe and the competitive blockage of IA-cysteine reaction by an LDE (interpreted as small molecules; proteomic analysis means; and cysteine-reactive probe-protein complexes, claim 1) (pg. 80, Figure 1). Wang et al. teach that competitive isoTOP-ABPP offers several advantages over more conventional proteomic approaches for the discovery and characterization of protein-small molecule reactions (interpreted as identifying) in biological systems including quantitative inhibition values are measured in relative terms that are independent of absolute protein abundance; and affords a robust and uniform way to detect and quantify cysteine-electrophile adducts in proteomes by mass spectrometry, and should probe applicable to profiling electrophile-protein reactions in primary cells and/or tissues (interpreted as cell solutions; and cysteine-reactive probe-protein complexes; and identifying binding targets, claims 1) (pg. 84, col 1; first full paragraph). Wang et al. teach the functional analysis of HNE modification of ZAK kinase (also known as MLK7 and MLTK), wherein ZAK kinase MAP3K) that can activate all three major MAPK (ERK, JNK and p38) (interpreting MLTK as an enzyme from Table 3, claim 10) (pg. 82, last full paragraph, lines 1-5).
Wang et al. do not specifically exemplify additional small molecule fragments as illustrated in Figure 3.
Wang et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1, 3, 6-8, 10, 12, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Weerapana et al. (Nature, 2010, 468, 790-797; and Supplementary Information, 2010, 468, 1-263) in view of Wang et al. (Nature Methods, 2013, 11(1), 79-87) as evidenced by Chemical Book (ChemicalBook, 2017, 1-3); and Li et al. (Molecules, 2014, 19, 2004-2028).
Regarding claims 1, 3, 6-8, 10, 12, 13 and 16-19, Weerapana et al. teach isotopic tandem orthogonal proteolysis-activity-based protein profiling (isoTOP-ABPP), wherein isoTOP-ABPP has four features to enable the quantitative analysis of native cysteine reactivity as shown in Figure 1a: (1) an electrophilic iodoacetamide (IA) probe to label cysteine residues in proteins (interpreting the IA probe as a cysteine-reactive probe, a small molecule fragment of Fig. 3, IA, and obtaining a set of cysteine-reactive probe-protein complexes) that also has; (2) an alkyne handle for ‘click chemistry’ conjugation of the probe-labeled proteins (interpreted as an affinity handle, and alkyne) to (3) an azide-functionalized TEV-protease recognition peptide (interpreted as a small molecule fragment) containing a biotin group for streptavidin enrichment of probe-labeled proteins (interpreted as a small molecule fragment); and (4) an isotopically labeled valine for quantitative mass spectrometry (MS) measurements of IA-labelled peptides across multiple proteomes (Supplementary Figure 1), such that after tandem on-bead proteolytic digestion with trypsin and TEV protease, probe-labeled peptides attached to isotopic tags (interpreting peptides and/or isotopic tags as a small molecule fragments) are released and analyzed by liquid-chromatography high-resolution mass spectrometry (interpreted as analyzing by proteomic analysis) to identify IA-modified cysteines (interpreted as identifying a cysteine containing protein target) (corresponding to a cysteine-reactive probe of Formula (II); a small molecule fragment of formula (I); a small molecule fragment as in Fig. 3, comprising an alkyne; obtaining a set of cysteine-reactive probe-protein complexes; analyzing by proteomic analysis of LC-MS; identifying a cysteine-containing target; and affinity handle, claims 1, 8, 12, 13 and 16-19) (pg. 790, col 2, first full paragraph). Figure 1a is shown below:

    PNG
    media_image3.png
    345
    578
    media_image3.png
    Greyscale

Figure 1a
Weerapana et al. teach that the four parallel isoTOP-ABPP experiments were performed with a soluble proteome of the human breast cancer cell line MCF7 (interpreted as a first cell solution, and a second cell solution) using pair-wise IA-probe concentrations (light/heavy), wherein more than 800 probe-labeled cysteines were identified on 522 proteins (interpreted as encompassing a first cell solution; a second cell solution that are the same; first and second group comprise probe-protein complexes; and a protein as listed in Table 3, claims 1, 3 and 6-8) (pg. 790, col 2, last full paragraph). Weerapana et al. tach that the Protein Resource (UniProt) database retrieved functional annotations for the 1,082 cysteine residues labeled by the IA probe as shown in Supplementary Tables 4 and 5 including the Ubiquitin-conjugating enzyme E2 S (UBE2S) (interpreting UBE2S as a protein as listed in Table 3, claim 10) (pg. 791, col 2; last partial paragraph, lines 1-11; and Supplementary Information, Table 4, protein 1078).
Weerapana et al. do not specifically exemplify additional small molecule fragments as illustrated in Figure 3 (instant claim 16).
Regarding claims 16, Wang et al. teach a competitive activity-based profiling method for quantifying the reactivity of electrophilic compounds against >1000 cysteines in parallel, such that a select set of proteins that constitute “hot spots” for modification by various lipid-derived electrophiles are identified (Abstract). Wang et al. teach that the functional diversity of mammalian proteomes is enriched by the post-translational modification of proteins, many of which are enzyme catalyzed, but others reflect the direct (non-enzymatic) oxidative or electrophilic modification of nucleophilic residues, such as cysteine, by reactive small molecules that are often the products of oxidative stress (pg. 79, col 1; first isoTOP-ABPP was envisioned to be advanced to discover and quantify reactions between cysteines and electrophilic small molecules in proteomes, wherein this competitive version of isoTOP-ABPP (Fig. 1a and 1b), a proteome is treated with an electrophile (experimental sample) or dimethylsulfoxide (DMSO; control sample), both proteomic samples are labeled with an alkynylated iodoacetamide (IA) probe (Fig. 1b) and conjugated by copper-catalyzed azide-alkyne cycloaddition (CuAAC, or ‘click’) chemistry to light and heavy azide-biotin tags, respectively, each containing a tobacco etch virus (TEV) cleavage sequence (pg. 80, col 1; first full paragraph, lines 1-13; and Figures 1a and 1b). Wang et al. teach that understanding the protein targets of lipid-derived electrophiles (LDE) is critical for elucidating their cellular functions and mechanisms of action, such that a competitive activity-based protein profiling (ABPP) method for quantifying the reactivity of electrophilic compounds against >1000 cysteines in parallel in the human proteome is described, wherein select sets of proteins were identified that are preferentially modified by 4-hydroxy-2-nonenal (HNE) and 15-Deoxy-Δ12,14-prostaglandin J2 (15d-PGJ2), and show that the kinase ZAK is labeled by HNE on a conserved, active site-proximal cysteine residue, which inhibits the enzyme and suppresses the activation of JNK pathways by oxidative stress in cancer cells (pg. 280, col 2, first full paragraph). As shown in Figure 1, competitive isoTOP-ABPP for quantitative mapping of cysteine-lipid derived electrophile (LDE) reaction in proteomes involves the treatment of proteomes with DMSO or LDE, proteome labeling with an IA-alkyne (IA) probe, CuAAC-based incorporation of isotopically labeled, TEV protease-cleavable biotin tags, enrichment with streptavidin and sequential on-bead protease digestion to afford probe-labeled peptides of LC-MS/MS analysis; and that structures of the IA probe and the competitive blockage of IA-cysteine reaction by an LDE (interpreted as small molecules; and cysteine-reactive probe-protein complexes) (pg. 80, Figure 1). Wang et al. teach that competitive isoTOP-ABPP offers several advantages over more conventional proteomic approaches for the discovery and characterization of protein-small molecule reactions in biological systems including quantitative inhibition values are measured in relative terms that are independent of absolute protein abundance; and affords a robust and uniform way to detect and quantify cysteine-electrophile adducts in proteomes by mass spectrometry, and should probe applicable to profiling electrophile-protein reactions in primary cells and/or tissues (pg. 84, col 1; first Chemical Book (pg. 1); wherein it was known that 4-(2-chloroacetyl)morpholine is a reagent available since before 2014 as evidenced by Li et al. (pg. 2018, Step 2). Wang et al. teach the functional analysis of HNE modification of ZAK kinase (also known as MLK7 and MLTK), wherein ZAK kinase functions as a mitogen-activated kinase kinase (MAP3K) that can activate all three major MAPK (ERK, JNK and p38) (interpreting MLTK as an enzyme from Table 3, claim 10) (pg. 82, last full paragraph, lines 1-5).
Although the combined references of Weerapana et al. and Wang et al. do not specifically exemplify a small molecule fragments moiety as illustrated in Figure 3, Weerapana et al. do teach isotopic tandem orthogonal proteolysis-activity-based protein profiling (isoTOP-ABPP) to enable the quantitative analysis of native cysteine reactivity using an electrophilic iodoacetamide (IA) probe and isotopically labeled TEV peptides to label cysteine residues in proteins; while Wang et al. teach competitive isoTOP-ABPP for quantitative mapping of cysteine-lipid derived electrophile (LDE) reaction in proteomes involves the treatment of proteomes with DMSO or LDE, proteome labeling with an IA-alkyne (IA) probe to quantify reactions between cysteines and electrophilic small molecules in proteomes, such that competitive isoTOP-ABPP affords a robust and uniform way to detect and quantify cysteine-electrophile adducts in proteomes by mass spectrometry, and should probe applicable to profiling electrophile-protein reactions in primary cells and/or tissues; wherein small molecule electrophiles are available for purchase from commercial vendors including 4-(2-chloroacetyl)morpholine as evidenced by Chemical Book, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that commercially available electrophilic small molecules including 4-(2-chloroacetyl)morpholine, and/or electrophiles that have been rationally designed and synthesized, can be used in competitive iso-TOP-ABPP with IA probes to competitively assess electrophile-protein reactions, to quantitatively analyze native cysteine reactivity in biological systems, and/or to identify reactive cysteines in cysteine-containing proteins.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of competitively assessing electrophile-protein interactions as exemplified by Wang et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of using isoTOP-ABPP to quantitatively profile the intrinsic reactivity of cysteine residues in proteins including the use of IA probes as disclosed by Weerapana et al. to include competitive iso-TOP-ABPP, which uses IA probes and small molecule electrophiles as a competitive activity-based profiling method as taught by Wang et al. with a reasonable expectation of success in competitively assessing electrophile-protein interactions; in discovering and characterizing protein-small molecule reactions in biological systems; in identifying cysteine reactive sites within proteins; in identifying sets of proteins that constitute “hot spot” for modification by electrophiles; and/or in robustly and uniformly detecting and quantifying cysteine-electrophile adducts in proteomes by mass spectrometry.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 3, 6-8, 10, 12, 13 and 16-19 are rejected.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639